Citation Nr: 0838275	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  04-28 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative changes to the right knee, with history of 
sprain and ligamentous laxity.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative changes to the left knee, with history of sprain 
and ligamentous laxity.

4.  Entitlement to service connection for degenerative joint 
disease of the lumbar and thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in the above rating, the RO assigned a 
single service-connected disability rating of 10 percent for 
both knees while terminating the previous assignment of 
separate 10 percent ratings for each knee.  During the course 
of the appeal, in a September 2007 rating decision, the RO 
restored separate ratings of 10 percent for each knee. 

[The listing of the individual awards on pages 1 and 2 of the 
September 2007 decision is confusing, because it appears that 
there is one rating assigned for both knees and another 
rating assigned for one knee, and it is not clear which 
rating was terminated in effectuating the decision.  The RO 
may wish to review the listing of the individual ratings 
therein.]


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
shows that the veteran's bilateral pes planus is 
characterized by chronic foot pain with relaxed ankle and 
foot ligaments and pronation of the feet. 

2.  The competent and probative medical evidence of record 
shows that the veteran's degenerative changes to the right 
knee with a history of sprain and ligamentous laxity is 
characterized by chronic pain, no effusion, a range of motion 
of 0 to 100 degrees in a sitting position, lateral 
tenderness, and an inability to hold the leg in a fully 
extended position.

3.  The competent and probative medical evidence of record 
shows that the veteran's degenerative changes to the left 
knee with a history of sprain and ligamentous laxity is 
characterized by chronic pain, no effusion, a range of motion 
of 0 to 100 degrees in a sitting position, and lateral 
tenderness.

4.  The competent and probative medical evidence 
preponderates against a finding that the veteran's 
degenerative joint disease of the lumbar and thoracic spine 
is due to any incident or event in active service, was 
manifested either in service or within one year after 
separation from service, or is proximately due to or the 
result of the veteran's service-connected bilateral pes 
planus or degenerative changes to the knees with a history of 
sprain and ligamentous laxity, on either a causation or 
aggravation basis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for bilateral pes planus are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5276 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for degenerative changes to the right knee with a 
history of sprain and ligamentous laxity are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DC 
5010 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for degenerative changes to the left knee with a 
history of sprain and ligamentous laxity are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DC 
5010.

4.  Degenerative joint disease of the lumbar and thoracic 
spine was not incurred in or aggravated by service and cannot 
be presumed to have been incurred or aggravated in service, 
nor is it proximately due to, the result of, or aggravated by 
the veteran's service-connected bilateral pes planus or 
degenerative changes to the knees with a history of sprain 
and ligamentous laxity.  38 U.S.C.A. §§ 1101, 1111, 1112, 
1131, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

In August 2002 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1) (2008).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2003 rating 
decision, June 2004 SOC, April 2006 SSOC, September 2007 
SSOC, March 2008 SSOC, and June 2008 SSOC explained the basis 
for the RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.


In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in an April 2006 letter which VA 
sent to the veteran.  The VCAA duty to notify has been 
satisfied with respect to the additional requirements for an 
increased-compensation claim as recently delineated by the 
Court in Vazquez-Flores, supra, by a May 2008 letter which VA 
sent to the veteran.  Even if the May 2008 letter did not 
satisfy the notice requirements of Vazquez-Flores, the notice 
errors did not affect the essential fairness of the 
adjudication because the letters, rating decision, SOC and 
SSOCs discussed above, together with the substantial 
development of the veteran's claim before and after providing 
notice, rendered the notice and timing errors non-
prejudicial.  In this regard, the Board notes that the 
veteran was advised of his opportunities to submit additional 
evidence and was informed of the requirements of the ratings 
codes under which he has been evaluated and that, at a 
minimum, he needed to submit evidence showing his service-
connected disability had increased in severity.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
recently.  The intended effect of this amendment is to 
conform VA regulations to the Allen decision, supra. 71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 
3.310(b)).  The present case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable, and the regulatory change does not 
affect the outcome herein.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

III.  Factual Background and Analysis

A.  Increased Rating for Bilateral Pes Planus

As discussed above, the veteran currently has a 10 percent 
evaluation for bilateral pes planus pursuant to the 
provisions of 38 C.F.R. § 4.71a, DC 5276.

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Mild flatfoot with symptoms relieved by built-up shoe or arch 
support is rated as noncompensably (0 percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the atendo Achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo Achillis on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability. 

VA treatment records show that a May 2002 X-ray of the 
veteran's right foot was normal.  At a May 2003 VA podiatry 
consultation, the veteran was diagnosed with a bunion, hallux 
valgus and pes planus.  He was prescribed extra-wide, extra-
depth shoes and first step orthopedics and Motrin 800 mg 
three times a day.  At a June 2002 VA podiatry follow up the 
veteran reported fair results with his new shoes and an inch 
was added to his right shoe because of his leg length 
differential.

At his December 2002 VA examination, the veteran reported 
that he had first seen a podiatrist earlier that year and had 
been placed in supportive shoes.  He said that his feet hurt 
all the time, the right greater than the left.  The examiner 
observed that both feet were moderately flat and that the 
feet have free inversion and eversion with dorsiflexion of 10 
degrees and plantar flexion of 40 degrees at the ankle.  The 
joints did not appear to be swollen.  X-rays of the right 
foot were normal.

A private examination in August 2003 revealed pes planus and 
anterior laxity in the ankles, with a hint of posterior 
laxity.  At November 2003 VA treatment the veteran complained 
of bilateral foot pain.  He said the pain had become worse 
over the prior several days due to colder weather.  In 
January 2004 he underwent a VA examination at which he 
complained of foot and ankle pain on a daily basis.  His 
ankles had an aching sensation and there could be sharp 
pains, and walking exacerbated the symptoms.  Occasionally 
the veteran's feet and ankles would swell and he used 
orthotic shoes.  A bilateral foot examination showed pes 
planus, no calluses, no ulcerations, and no other 
deformities.  In addition, his feet were nontender on 
palpation.

At another VA examination in January 2006, he reported that 
his feet were painful and that he had a painful bunion on his 
right foot.  He said that his orthotic shoes had worn out and 
that regular shoes were too painful to wear, so he only wore 
socks or slippers.  The pain increased with any weight 
bearing and the right foot bothered him more, primarily 
because of the bunion.  He was not being followed by a 
podiatrist, did not wear any foot or ankle braces, and had 
not had any foot surgery.  The foot pain was the main factor 
in his limited walking, and the examiner observed that he was 
"obviously uncomfortable" when walking.  On examination 
there was generalized tenderness to palpation bilaterally and 
mild edema on the feet and ankles.  Pulses were 2+ posterior 
tibialis and dorsalia pedis bilaterally and there were no 
calluses on either foot.  The alignment of the toes was 
normal except for a very slight hallux valgus of the right 
great toe and a very small bunion on the right great toe that 
was tender.  The veteran grimaced and moaned with light skin 
touch and there was tenderness to palpation of the ball or 
metatarsal head areas and to the heals of both feet.  The 
Achilles tendon was nontender bilaterally and in the standing 
position there was severe pes planus bilaterally.  There was 
mild hind foot valgus and the Achilles tendons were slightly 
tilted into valgus about 5 degrees.  Motor tending of the 
feet produced a "very poor" effort and the veteran 
complained of severe foot pain with all muscle testing.  All 
muscle groups tested 3/5 secondary to pain complaints.  An X-
ray of the right foot showed minimal degenerative change to 
the first MP joint. 

The examiner opined that many of the veteran's pain 
complaints were far in excess of any pathology found.  The 
feet showed no indication of abnormal weight bearing, but he 
did have bilateral pes planus.  The examiner felt that the 
exquisite tenderness that was exhibited to light skin touch 
would only be consistent with reflex sympathetic dystrophy, 
and he did not have a previous diagnosis of this condition.  
Otherwise, the examiner considered the pain complaints to be 
functional in nature.

The Board finds that the record supports a 10 percent 
evaluation, and no greater, for the veteran's bilateral pes 
planus.  His January 2006 VA examination shows that he had 
severe pes planus.  However, in order to receive a 20 percent 
evaluation, the next highest available under DC 5276, the 
veteran would have to have objective evidence of marked 
deformity, such as pronation or abduction, pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities.  While his feet are 
painful, and he had pronation, the Board notes that the 
January 2006 examiner opined that the veteran's complaints 
exceeded the objective evidence of pes planus.  In addition, 
he does not have the other symptoms of a 20 percent 
evaluation.  Therefore, the Board finds that the limitations 
caused by the veteran's pes planus are contemplated by the 
current 10 percent evaluation.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), we are required to consider 
the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain alone.


Finally, in light of the holding in Hart, supra, the Board 
has considered whether the veteran is entitled to a staged 
rating for bilateral pes planus, as the Court indicated can 
be done in this type of case.  Based upon the record, we find 
that at no time in the claims period has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board.  Therefore, a "staged" 
rating is not appropriate.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
medical evidence fails to show, and the veteran has not 
asserted, that he has required frequent periods of 
hospitalization for his pes planus.  In sum, there is no 
indication in the record of such an unusual disability 
picture that application of regular schedular standards is 
impractical, especially in the absence of any allegation of 
marked interference with employment.  The Board thus finds 
that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Accordingly, the preponderance of the evidence is against the 
claim for an evaluation in excess of 10 percent for bilateral 
pes planus.  Therefore, the benefit-of-the-doubt doctrine 
does not apply.  

B.  Increased Rating for Degenerative Changes to the Knees,
Rated Separately

As discussed above, the veteran currently has a 10 percent 
evaluation for degenerative changes to the right and left 
knees, with a history of sprain and ligamentous laxity, 
pursuant to the provisions of 38 C.F.R. § 4.71a, DC 5010.

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, DC 5003 
provides a 20 percent rating for degenerative arthritis with 
x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 percent and 10 percent ratings based on 
x-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on x-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved, but it is noncompensable (0 percent) 
under the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Separate disability ratings are possible for arthritis with 
limitation of motion under DC 5003 and instability of a knee 
under DC 5257.  See VAOPGCPREC 23-97.  When X-ray findings of 
arthritis are present and a veteran's knee disability is 
rated under DC 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.


Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is to be rated 50 percent disabling; extremely 
unfavourable ankylosis, in flexion at an angle of 45 degrees 
or more, is to be rated 60 percent disabling. 

DC 5257 provides ratings for other impairments of the knee, 
including recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated 30 percent 
disabling. 

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic. 

DC 5260 provides ratings based on limitation of flexion of 
the leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion 
of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  See VAOPGCPREC 09-04 (separate 
ratings may be granted based on limitation of flexion 
(Diagnostic Code 5260) and limitation of extension (DC 5261) 
of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  See VAOPGCPREC 09-04, supra. 

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling. 

The veteran had a VA examination in December 2002 at which he 
complained that his knees ached all of the time.  On 
examination the veteran's knees had good alignment, movement 
was from 0 to 130 degrees, and the knees were not swollen.  
The collateral and cruciate ligaments were stable and had a 
good, sharp endpoint.  Both knees had a little more mobility 
on the testing of their ligaments than an average knee, and 
the examiner did not see any definite instability of the 
collateral or cruciate ligaments or the patella.  The 
examiner did not identify a McMurray's sign, but this was 
difficult to test because of the sensitivity of the feet.  X-
rays showed mild degenerative changes of the bilateral knees 
without evidence of acute fracture or dislocation of soft 
tissue abnormality.

At an August 2003 private medical examination the veteran's 
knees showed minimal laxity and a slight varus deformity, 
which appeared to be degenerative due to crepitus in the 
joints, the veteran's history, and old X-rays.  At a March 
2004 private examination the veteran's extremities were 
examined.  No joints were noted to be red or hot, and the 
veteran limped when he walked.  

At a January 2006 VA examination the veteran said that he had 
pain in both knees that he described as being located behind 
the patella.  He complained of swelling and giving way of the 
knees, with no locking.  There was frequent popping of the 
knees which could be painful or could be pain free.  The 
veteran did not take any medications specifically for his 
knees and said that the medications that he took for general 
pain relief did not help his knees.  He occasionally wore a 
knee sleeve that was given to him by a friend on whichever 
knee was bothering him more.  He did not complain of 
increased pain and limitation with repetitive use, and did 
not have incapacitating flare-ups of knee pain.

On examination the knees had no effusion but did have 
generalized tenderness to palpation.  The veteran had some 
grimacing with light palpation of the knees, and active and 
passive range of motion was 0 to 140 degrees.  Motor strength 
left quadriceps was 5/5 and the right quadriceps had hold and 
give weakness.  There was no crepitus of the knee on 
repetitive motion, and no complaints of increased pain, 
weakness, fatigability, or incoordination.  Ligamentous 
testing showed 1+ lateral laxity bilaterally with the knees 
flexed 30 degrees.  The anterior drawer and Lachman's were 
negative.  The examiner said the knees were essentially 
normal on examination despite the severe complaints of pain 
and grimacing.  X-rays showed that there was no evidence of a 
fracture or dislocation of the knees, and it was difficult to 
tell from the X-rays whether the medial joint compartment of 
the left knee was intact.  

At a May 2006 VA physical therapy consultation, the veteran 
reported back and right leg pain and that he had been using a 
cane to ambulate.  The veteran's gait was found to be within 
functional limits with use of his cane and his weight bearing 
was tolerable.

At an April 2007 VA examination the veteran complained of 
chronic bilateral knee pain.  A knee examination and X-rays 
were normal.  At an October 2007 VA examination repetitive 
motion of both knees caused no pain, loss of motion, 
weakness, fatigability, or incoordination.

The veteran does not qualify for a 20 percent evaluation, the 
next highest available under Diagnostic Code 5010, because 
there is no X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  An increased 
evaluation under DC 5257 is not warranted because the veteran 
does not have moderate lateral instability or recurrent 
subluxation.




In evaluating the veteran's claim under DCs 5260 and 5261 the 
Board notes that, at his January 2006 VA examination, the 
range of motion of his knees was 0 to 140 degrees.  
Therefore, the Board finds that DCs 5260 and 5261 are not 
applicable in this case.

The Board has also considered the veteran's service connected 
bilateral knee disability under DCs 5256, 5262, and 5263; 
however, he has never been shown to have ankylosis of the 
knees, impairment of the tibias and fibulas, or genu 
recurvatum.  Therefore, DCs 5256, 5262, and 5263 are not 
applicable herein.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 
supra, we are required to consider the veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate disability evaluation for a disability using 
the limitation-of-motion diagnostic codes.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston, 10 Vet. App. at 85.  
However, under Spurgeon, supra, the Board is not required to 
assign a separate rating for pain alone.

Finally, in light of the holding in Hart, supra, the Board 
has considered whether the veteran is entitled to a staged 
rating for degenerative changes to knees with a history of 
sprain and ligamentous laxity, as the Court indicated can be 
done in this type of case.  Based upon the record, we find 
that at no time in the claims period has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board.  Therefore, a "staged" 
rating is not appropriate.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
medical evidence fails to show, and the veteran has not 
asserted, that he has required frequent periods of 
hospitalization for his bilateral knee disability.  In sum, 
there is no indication in the record of such an unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  The Board 
thus finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell, supra v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash, supra, 8 
Vet. App. 218, 227 (1995).
 
Accordingly, the preponderance of the evidence is against the 
claim for an evaluation in excess of 10 percent for 
degenerative changes to the knees with a history of sprain 
and ligamentous laxity.  Therefore, the benefit-of-the-doubt 
doctrine does not apply.  

C.  Service Connection For Degenerative Joint Disease,
Lumbar and Thoracic Spine

The veteran's service treatment records (STRs) show that he 
was treated in November 1973 for back and neck injuries after 
a parachute accident.  He had tenderness in the paravertebral 
muscles of the lower lumbar area.  He was put on a limited-
duty physical profile, and at treatment three days later 
reported having only low back pain.  He had a full range of 
motion, and the examiner observed that the veteran sat in a 
chair, got up, and walked without much difficulty.  At his 
separation examination the veteran did not complain of back 
pain, and his spine and other musculoskeletal were found to 
be normal.

In August 1976 the veteran had VA treatment after hurting his 
back at his place of employment.  X-rays of the lumbar spine 
showed no evidence of fracture, dislocation, or marked 
degenerative changes.  There was evidence of slight right-
side scoliosis.

VA treatment records show that February 1991 X-rays of the 
thoracic spine were negative, and October 1999 X-rays showed 
anterior wedging of T12 and to a lesser extent T11, as well 
as degenerative joint disease.

The veteran had private treatment at March 2001 at which he 
complained of a two-year history of hip pain with some low 
back pain.  On examination his low back was unremarkable, 
with no obvious muscle spasm or deformity.


At April 2002 VA treatment the veteran complained of two days 
of constant pain that was "sharp like a knife boring through 
his back."

The veteran had a VA examination in December 2002 at which he 
reported back trouble since a parachute jump in which he 
struck other jumpers and hit the ground unconscious, about a 
month before his service ended.  In addition, he asserted 
that his back trouble was secondary to his knee and foot 
conditions.  He could flex forward 45 degrees, side tilt 10 
degrees in either direction, and extend 10 degrees.  Back 
movement seemed painful and the examiner was not able to 
measure the thoracic spine separate from the lumbar spine.  
Light palpation was uncomfortable, straight leg raising went 
to 55 degrees bilaterally, and the veteran had low back pain.  
X-rays showed degenerative joint disease of the upper lumbar 
spine with anterior wedging of T12.  The examiner did not 
feel that the veteran's back disorder was secondary to his 
feet or knees.

In June 2003 the veteran reported to a VA emergency room with 
back and hip pain.  X-rays showed that the vertebrae were 
normal in height and that the disc space was well maintained.  
The bones and soft tissue were unremarkable.  He complained 
of low back pain at July 2003, October 2003, and November 
2003 VA treatment and upper back pain at January 2004 
treatment that had persisted for 10 years and had worsened 
lately.  

At a January 2004 VA examination the examiner noted that the 
veteran's claims file did not show any record of a thoracic 
or lumbar injury in service.  The veteran stated that he 
injured his back in a 1972 parachute jump, and was diagnosed 
with a sprain.  He also said that on several occasions he hit 
the ground hard on jumps and hurt his back, but was never 
hospitalized for back problems.  The veteran reported that at 
the time of the examination he had severe pain between his 
shoulder blades and that he had experienced that pain for 
five years.  Cold weather aggravated his back pain, and there 
were times when he would wake up with severe back pain and 
could not get into a prone position.  The low back pain 
occurred almost every day, and the veteran described it as a 
dull ache.  He rated it as a 5 out of 10 in intensity and it 
was aggravated by walking long distances and by sitting too 
long.  He said his back pain was 100 percent worse than 20 
years before, and he said he could not keep a job because of 
back pain.  He said that Soma provided relief, and rest 
helped somewhat, but ice and heat did not help.

On examination the thoracic spine had 0 to 65 degrees of 
forward flexion with moderate pain, 0 to 20 degrees of 
extension, 0 to 20 degrees of left lateral flexion, and 0 to 
25 degrees of right lateral flexion.  There was 0 to 20 
degrees of left lateral rotation and 0 to 25 degrees of right 
lateral rotation with pain in the upper spine.  The lumbar 
spine had 0 to 70 degrees of forward flexion, 0 to 25 degrees 
of left and right lateral flexion and 0 to 25 degrees of left 
an right lateral rotation with mild pain.  The examiner felt 
that it was less likely than not that the veteran's current 
back condition is a result of parachute jumps in service. 

Private treatment records show that at a March 2004 internal 
medicine consultation the veteran complained of severe low 
back pain, and said that he had trouble getting out of bed 
everyday.  He said that he was never pain free and that he 
moved slowly and gingerly.  He was not able to bend or squat 
because of his low back and thoracic spine pain.  He denied 
pain radiating to his hips.  The physician noted that the 
veteran had difficulty getting on and off the examining table 
due to low back and thoracic pain.  X-rays of the thoracic 
spine showed a chronic appearing compression fracture of the 
superior endplate of approximately the T12 vertebral body.

At April VA 2004 treatment the veteran complained of low back 
pain that had persisted for 30 years and was radiating to 
both legs.  He also had upper mid-back pain.  April 2004 X-
rays of the thoracic spine showed no change from October 1999 
X-rays.  The findings suggested mild degenerative joint 
disease.  An April 2004 MRI of the thoracic spine showed a 
mild anterior wedge compression of the T12 vertebral body, 
likely related to remote trauma.

At a VA examination in January 2006, the veteran's spine was 
tender from C5 to approximately T4, with no muscle spasm 
noted.  Palpation of the lower thoracic spine and entire 
lumbar spine produced no tenderness.  Active and passive 
range of motion was 30 degrees right and 20 degrees left, 
tilt was 10 degrees right and 5 degrees left, flexion was 20 
degrees, and extension was 10 degrees.  There was no 
radiation of the pain throughout the range of motion, and the 
range of motion increased with repetitive movement to a 
rotation of 45 degrees, left and right.  There were no 
complaints of increased pain, weakness, fatigability, or 
incoordination.  In March 2006 the examiner reviewed the 
veteran's claims file and opined that future lumbar spine 
pain was related to his 1975 on-the-job injury and the aging 
process.  He noted that he had not examined the veteran for 
lumbar spine pain in January 2006 because the veteran was not 
complaining of it.

May 2006 VA treatment notes show that the veteran rated his 
lumbar pain as a 7 out of 10 and said he was on Vicodin, 
Soma, and a NSAIDs.  In May 2006 he also had a physical 
therapy consultation at which he reported back and right leg 
pain and that he had been using a cane to ambulate.  At May 
2007 VA treatment he complained of chronic back pain and 
reported that methadone and Soma had helped.

The veteran had an April 2007 VA examination at which he 
reported chronic low back pain and complained of resting pain 
throughout the spine.  On examination there was worsening of 
pain with light skin palpation in the lower cervical spine 
down to the level of T5.  He also had some retraction away 
from the examiner with light touch and did not complain of 
increased tenderness from the T5 level down to the lower 
lumbar spine.  There was tenderness in the lower lumbar spine 
at L5-S1 and some tenderness of both buttocks.  The range of 
motion was "extremely limited" and the veteran had to use a 
cane for support.  Flexion was 20 degrees, extension 0 
degrees, and lateral bend and rotation were refused by the 
veteran because they would cause increase pain.  Repetitive 
motion was not attempted, and Waddell's signs were positive.

The Board notes that the evidence of record clearly shows 
that the veteran currently has degenerative joint disease of 
the lumbar and thoracic spine.  Unfortunately, there is no 
competent evidence that it is related to his active service.  
The only documented injury involving his back from his STRs 
is from November 1973.  As noted above, at his separation 
examination the veteran did not complain of back pain, and 
his spine and other musculoskeletal were found to be normal.  
The January 2004 VA examiner felt that it is less likely than 
not that the veteran's current back condition is a result of 
parachute jumps in service, and none of the VA examiners has 
opined that the veteran's back disorder is a result of his 
service.  The January 2006 and March 2006 examiner felt that 
the veteran's back disorder was likely related to his post-
service work related 1975 back injury, as well as his age.  
In addition, the Board notes that there is no competent 
evidence of record that the veteran's degenerative joint 
disease of the lumbar and thoracic spine is secondary to his 
service connected bilateral pes planus or degenerative 
changes to the knees with a history of sprain and ligamentous 
laxity.

We recognize the sincerity of the arguments advanced by the 
veteran that his degenerative joint disease of the lumbar and 
thoracic spine is service connected.  However, the resolution 
of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, degenerative joint disease of 
the lumbar and thoracic spine requires specialized training 
for a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.

As the evidence preponderates against the claim for service 
connection for degenerative joint disease of the lumbar and 
thoracic spine on a direct basis or due to secondary 
aggravation, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative changes to the right knee, with a history of 
sprain and ligamentous laxity, is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative changes to the left knee, with a history of 
sprain and ligamentous laxity, is denied.

Entitlement to service connection for degenerative joint 
disease of the lumbar and thoracic spine is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


